Citation Nr: 0721853	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  04-12 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial disability rating higher than 30 
percent from November 14, 2001, to April 4, 2004, for post-
traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision from 
the Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO). 

In May 2007, the veteran testified at a hearing at the RO 
before the undersigned.  In October 2004, April 2006, and May 
2007, the veteran withdrew all issues on appeal except for 
entitlement to an initial disability rating higher than 30 
percent for PTSD from November 14, 2001, to April 4, 2004.  
The veteran was granted a 100 percent rating for PTSD, 
effective April 5, 2004.  


FINDINGS OF FACT

From November 14, 2001, to April 4, 2004, the veteran had 
deficiencies due to PTSD in most of the areas of work, 
school, family relations, judgment, thinking, and mood, 
without total social and occupational impairment.


CONCLUSION OF LAW

The criteria for a 70 percent evaluation for PTSD have been 
met from November 14, 2001, to April 4, 2004.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2006).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duties to Notify and Assist 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The veteran was provided with notice of the evidence 
necessary to establish service connection for PTSD in March 
2002.  The veteran was provided with notice of the type of 
evidence necessary to establish a disability rating for the 
service connection claim, i.e., a "downstream" issue in 
September 2003 and November 2003.  While the notice was not 
provided prior to the initial adjudication, the claimant has 
had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in several 
rating decisions, a statement of the case, and a supplemental 
statement of the case following the provision of notice.  The 
veteran has not alleged any prejudice as a result of the 
notification on the downstream issue, nor has any been shown.  

While the notification did not advise the veteran of the laws 
regarding the effective date for any grant of service 
connection, the veteran has withdrawn this issue, and has 
expressed satisfaction with the assigned effective date.  
Accordingly, any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disability, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

B.  Analysis

The veteran served in Vietnam and was awarded the Purple 
Heart Medal with Cluster, among other decorations.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4.  In determining the disability evaluation, VA 
has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under Diagnostic Code 9411, a 30 percent evaluation is 
be assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks, 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 
9411.

The only criteria for a total disability rating for any 
disability rated in accordance with the VA General Rating 
Formula for Mental Disorders are total occupational and 
social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 
(Fed. Cir. 2004)

In cases such as this where an initially assigned disability 
evaluation has been disagreed with, separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period are permissible.  Fenderson v. West, 
12 Vet. App. 119, 126-28 (1999).

In statements and testimony, the veteran has requested a 70 
percent rating from November 14, 2001, to April 4, 2004.  He 
realizes that he is not entitled to a 100 percent rating 
during this period as he had full time employment.  But the 
veteran has accurately pointed out that a VA psychiatrist has 
stated that his symptomatology during the period in question 
was as severe as after April 5, 2004, when he was unable to 
work due to PTSD symptoms and was awarded a 100 percent 
rating.  

During this period, two VA examinations were conducted, in 
August 2002 and December 2003.  Both examination reports 
found the veteran's PTSD to have been chronic and moderate.  
The examination reports also noted that the veteran had 
deficiencies in the areas of work and mood (as shown by the 
reports of inability to sleep, intrusive thoughts, and 
nightmares).  The veteran's divorce and his isolated life-
style were indicative of impairments in family and social 
relationships.  In a letter dated in September 2005, the 
veteran's psychiatrist stated that the veteran suffered from 
severe PTSD symptomatology, such as depression and lack of 
motivation, during the period in question.  The veteran was 
struggling with his job and could not have performed in most 
employment situations.  This evidence demonstrates that, from 
November 14, 2001, to April 4, 2004, the veteran had 
occupational and social impairment in many of the areas 
listed in the criteria for a 70 percent rating.  The criteria 
for a 70 percent disability evaluation are more closely 
approximated.  See 38 C.F.R. § 4.7.

The undisputed evidence is that the veteran had been employed 
from November 14, 2001, to April 4, 2004, at the same job.  
Given that he was gainfully employed, total occupational 
impairment was not demonstrated.  Given that the veteran 
maintained relationships with his children, total social 
impairment was not demonstrated.  The preponderance of the 
evidence is against the grant of an evaluation in excess of 
70 percent from November 14, 2001, to April 4, 2004, there is 
no doubt to be resolved, and a total rating for that period 
is not warranted. 


ORDER

An initial evaluation of 70 percent for PTSD from November 
14, 2001, to April 4, 2004, is granted.




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


